FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10100

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00327-JAT

  v.
                                                 MEMORANDUM *
LUIS RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Luis Rodriguez appeals from the district court’s judgment and challenges his

jury-trial conviction and 70-month sentence for possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Rodriguez’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Rodriguez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED and her requests for a ruling

are DENIED as moot.

      AFFIRMED.




                                          2                                   12-10100